 GASKO & MEYER, INC.Gasko & Meyer, Inc. and Local 445, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 3-CA-10465September 29, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on May 26, 1981, by Local445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served onGasko & Meyer, Inc., herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region3, issued a complaint on June 2, 1981, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 23,1981, following a Board election in Case 3-RC-7557, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about April 27, 1981, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 19, 1981, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On July 13, 1981, counsel for the General Coun-sel filed directly with the Board a "Motion ToTransfer Proceeding to Board, To Strike Respond-ent's Alleged First and Second Defenses and forSummary Judgment and Issuance of Board's Deci-sion and Order." Subsequently, on July 17, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause' Official notice is taken of the record in the representation proceed-ing, Case 3-RC-7557. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosvslems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415F.2d 26 (5th Cir 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follerr Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA. as amended.258 NLRB No. 42why the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed an opposition to the Motion forSummary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, and its oppositionto the Motion for Summary Judgment, Respondentattacks the validity of the Union's certification inCase 3-RC-7557 because of the alleged erroneousdisposition of the ballot of challenged voterDonald Fulton.Review of the record herein, as well as that inCase 3-RC-7557, shows that pursuant to a Deci-sion and Direction of Election issued by the Re-gional Director for Region 3 on September 11,1979, a secret-ballot election was conducted on Oc-tober 10, 1979.Following timely objections filed by the Union,the Board, on February 1, 1980, adopted a Region-al Director's report recommending that certain ob-jections and determinative challenges be overruled,that a revised tally issue, and that, in the event theUnion did not receive a majority of the valid bal-lots, Case 3-RC-7557 be consolidated with Cases3-CA-9329 and 3-CA-9344 for the purpose of re-solving, inter alia, the challenges to the ballots ofvoters Russell Peters, Jr., and Donald Fulton. Therevised tally showed seven votes cast for, andseven votes against, the Union, with the challengedballots of Fulton and Peters being determinative.On November 21, 1980, Administrative LawJudge Robert W. Leiner issued a decision in Cases3-CA-9329, 3-CA-9344, and 3-RC-7557 recom-mending, inter alia, that the challenge to the ballotof Peters be sustained and the challenge to theballot of Fulton be overruled. As to Fulton, Ad-ministrative Law Judge Leiner found that Re-spondent had not, in fact, eliminated his position ofseasonal helper and that, even if it had, Respondenthad done so for unlawful reasons. On April 6,1981, the Board adopted Administrative LawJudge Leiner's Decision2and ordered that Fulton'sballot be opened and counted and, in the event thatthe Union received a majority, that it be certified.Pursuant to the Board's Order, a revised tallyissued on April 6, 1981, showing that eight voteshad been cast for, and seven against, the Union.2 255 NRB 658 11981)349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, the Union was certified on April 23,1981.In its answer to the complaint and its oppositionto the Motion for Summary Judgment, Respondentcontends that (1) it eliminated Fulton's job for le-gitimate economic reasons and (2) that additionalevidence which was not available and could not beproduced at the hearing before Administrative LawJudge Leiner exists which establishes that Fulton'sposition was, in fact, eliminated. It is thus clear thatRespondent is attempting to relitigate issues whichwere or could have been litigated in the underlyingproceeding. This it cannot do.3Nor would the newevidence which Respondent alleges exists warranta denial of the General Counsel's motion. For,even assuming that such evidence establishes thatFulton's position was in fact eliminated, it wouldnot affect, in any way, the Board's finding that theposition was eliminated for unlawful reasons.Thus, all issues raised by Respondent in this pro-ceeding were or could have been litigated in theprior representation proceeding, and Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable relevant evi-dence, nor does it allege that any special circum-stances exist herein which would require the Boardto reexamine the decision made in the representa-tion proceeding. We therefore find that Respond-ent has not raised any issue which is properly liti-gable in this unfair labor practice proceeding. Ac-cordingly, we grant the General Counsel'smotion.4On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a New York corporation with itsprincipal place of business in Lake Huntington,New York, is engaged at that location in thewholesale sale and distribution of beer and otherbeverages. During the past year, Respondent, inthe course and conduct of its business operations,received products valued in excess of $50,000 ofwhich products valued in excess of $50,000 wereshipped to its Lake Huntington, New York, ware-house directly from points located outside the Stateof New York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andI See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board. Sees. 102.67(0 and 102.69(c).4 While we find both defenses of Respondent to be without merit,there is no reason to strike them.that it will effectuate the policies of the Act toassert jurisdiction herein.II. THE ABOR ORGANIZATION INVOLVEDLocal 445, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR I.ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time drivers,helpers, warehousemen and salesmen em-ployed by the Respondent at its Lake Hunting-ton, New York facility, excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn October 10, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 3, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton April 23, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 27, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 27, 1981, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 27, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondent350 GASKO & MEYER, INC.has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Gasko & Meyer, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 445, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time drivers,helpers, warehousemen and salesmen employed byRespondent at its Lake Huntington, New York, fa-cility, excluding all office clerical employees, pro-fessional employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since April 23, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 27, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Gasko & Meyer, Inc., Lake Huntington, NewYork, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 445, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time drivers,helpers, warehousemen and salesmen em-ployed by the Respondent at its Lake Hunting-ton, New York facility, excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:351 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Lake Huntington, New York, fa-cility copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 3, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local 445, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time drivers,helpers, warehousemen and salesmen em-ployed by the Employer at its Lake Hun-tington, New York facility, excluding alloffice clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.GASKO & MEYER, INC.352